Citation Nr: 1522596	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in St. Louis, Missouri.

Historically, the Veteran perfected an appeal as to the denial of service connection for the lumbar spine in a January 2008 rating decision.  In the April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for lumbar spine degenerative joint disease and assigned a 10 percent evaluation, effective from the date of the Veteran's original claim.  The Veteran perfected an appeal as to the initial evaluation assigned in that decision.


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the claimant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., April 2011 and September 2012 AOJ letters (requesting Veteran identify and provide authorization forms for any health care providers for claimed disorder).  The record also includes written statements provided by the Veteran and his representative.

The Veteran was afforded VA examinations in May 2007, November 2007, May 2011, and January 2013 in connection with his service connection claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as demonstrated below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected lumbar spine degenerative joint disease.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine (General Rating Formula).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his lumbar spine disability.  The Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees based on the range of motion measurements of record.  In fact, the May 2007 VA examination revealed forward flexion to 78 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 45 degrees, all without pain on motion to that point.  The November 2007 VA examination revealed similar results, with forward flexion to 82 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 45 degrees, all without pain on motion to that point.  The May 2011 VA examination revealed forward flexion to 75 degrees, extension to 50 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 50 degrees, all without pain on motion.  The January 2013 VA examination revealed forward flexion to 85 degrees (pain starting at 85 degrees), as well as extension to 30 degrees or greater, left and right lateral flexion to 30 degrees or greater, and left and right lateral rotation to 30 degrees or greater, all without pain on motion.

In addition, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the May 2007/November 2007 VA examiner specifically indicated that the Veteran did not have muscle spasm, guarding, tenderness, abnormal movement, or deformities on examination.  The Veteran had a steady gait with good symmetry and rhythm with movements.  Similarly, while the Veteran reported a history of muscle spasm at the time of the May 2011 VA examination, the VA examiner indicated that he had a normal gait and no muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour on examination.  The Veteran again reported a history of muscle spasms, occurring after performing farm work, during the January 2013 VA examination.  On examination, while the Veteran did have localized tenderness or pain to palpation, the examiner indicated that the Veteran did not have guarding or muscle spasm.  The Board acknowledges the Veteran's reports of muscle spasms following weekend farm work; however, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

Moreover, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for his lumbar spine disability.  The Veteran specifically denied a history of incapacitating episodes during the 2007 and 2011 VA examinations.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A January 2007 VA treatment record shows that the Veteran reported that his right foot "rarely tingles."  A neurological examination performed at that time yielded normal results, including on sensory testing.  See also VA treatment records from May 2008 (denying neurologic complaints, including change in sensation) and June 2009 (denying neurologic complaints).

The Veteran endorsed radiating pain into the right buttock, as well as tingling in the right foot following physical work at the time of the May 2011 VA examination.  Neurological examination at that time revealed normal motor, muscle, and reflex testing.  There was some decreased sensation in parts of the left and right lower extremities (left great toe, medial and lateral malleolus, knee; right great toe); however, no diagnosed neurological abnormality related to the lumbar spine disability was provided.  Neurological examinations performed as part of the May 2007, November 2007, and January 2013 VA examinations yielded normal results, including on sensory testing.  The January 2013 VA examiner specifically found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy, or any other diagnosed neurologic abnormalities or findings related to the lumbar spine disability.  Based on the foregoing, the preponderance of the evidence weighs against a finding that the Veteran has additional neurological deficiency so as to warrant a separate disability rating on this basis.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions, including a constant tightness, and after several hours of weekend farm work.  See, e.g., November 2007, May 2011, January 2013 VA examination reports; May 2013 notice of disagreement (requesting higher evaluation under 38 C.F.R. § 4.59 due to pain, fatigue, and weakness due to his back).  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the May 2007/November 2007 and May 2011 VA examiners noted that testing was performed without pain on motion to the degrees measured, as stated above, and indicated that there was no additional limitation with repetitive motion.  The January 2013 VA examiner noted that testing was performed without pain on motion, except for flexion, which was slightly reduced.  She also noted that there was pain on movement, but no additional limitation of motion or other functional loss after repetitive use.  During the VA examinations, muscle strength was found to be normal.  Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, the disability does not more nearly approximate the criteria for the 20 percent evaluation.

Finally, the Board has considered whether the Veteran is entitled to a separate evaluation for the residual lumbar spine surgical scar noted in the January 2013 VA examination report.  See also March 2004 operative report (right L5-S1 microdiskectomy) showing 1.5 inch surgical incision.  The record during the appeal period only shows current findings related to the scar in the January 2013 VA examination report.  The Board finds that a separate scar rating is not warranted as the record reflects that the scar is linear, under a certain size, stable, not painful, and not productive of other disabling effects.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2014).

Therefore, the Board finds that the weight of the evidence is against a higher initial evaluation for the Veteran's lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, supra; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

The Board acknowledges the Veteran's reports that he has not pursued careers involving physical labor due to the pain in his back.  See, e.g., May 2013 notice of disagreement.  Nevertheless, the record does not reflect, nor does the Veteran contend, that there has been marked interference with his actual employment due to his lumbar spine disability to suggest an exceptional disability picture in this case.  See, e.g., May 2011 and January 2013 VA examination reports (describing work history).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


